Citation Nr: 1623348	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and, if so, whether service connection is warranted.    

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral ankle disorder and, if so, whether service connection is warranted.    

3.  Entitlement to a rating in excess of 10 percent for lumbar spine diffuse spondylosis.  

4.  Entitlement to an initial rating higher in excess of 10 percent for right knee strain.  

5.  Entitlement to an initial rating higher in excess of 10 percent for left knee strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 until his retirement in June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2011 rating decision increased the rating for the Veteran's service-connected lumbar spine diffuse spondylosis disability to 10 percent effective November 3, 2010.  The April 2012 rating decision granted service connection for left knee strain and right knee strain with a rating of 10 percent each, effective November 3, 2010; and reopened and denied service connection for rheumatoid arthritis effecting bilateral ankles and bilateral upper and lower joints, and service connection for a bilateral ankle condition.

The Veteran testified before a Decision Review Officer at the RO in August 2012.  Additionally, in August 2014, the Board remanded the matter in order to afford the Veteran his requested Board hearing, and, in February 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  Transcripts of the DRO and Board hearings are of record.  

Review of the record reveals that, following the February 2016 Board hearing, additional treatment records and VA examinations have been associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds no prejudice to him in proceeding with action at this time.  In this regard, the Board's decision to reopen his previously denied claims is entirely favorable.  Furthermore, as his reopened and remaining claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran's applications to reopen his previously denied claims of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder are addressed in the decision below.  The reopened claims, as well as the increased rating claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in July 2003, the RO denied the Veteran's claims of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder.

2.  Evidence added to the record since the final July 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Veteran's original claims for service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder were denied in a July 2003 rating decision.  At such time, the AOJ considered the Veteran's service treatment records and an April 2003 VA examination report.  With regard to both claims, the AOJ denied such on the basis that there was no record of such conditions in his service treatment records and the current VA examination failed to show findings or diagnosis of an upper and lower bilateral joint condition, or a bilateral ankle disorder.

In July 2003, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder was received until November 2010, when VA received his application to reopen such claims.  Therefore, the July 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, while additional evidence was submitted in November 2003 in connection with unrelated claims, none of it addressed the Veteran's claimed joint conditions.  Consequently, a determination as to the materiality of such evidence was not necessary.  Furthermore, 38 C.F.R. § 3.156(b) is inapplicable as no evidence pertaining to the Veteran's claims for service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, and a bilateral ankle disorder was received prior to the expiration of the appeal period stemming from the July 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board recognizes that the Veteran submitted a copy of a July 2003 service treatment records pertaining to a possible diagnosis of sleep apnea in August 2004 and his service personnel records were associated with the record in January 2013.  As such, the Board has considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, as the July 2003 service treatment record and service personnel records do not pertain to the Veteran's claimed conditions, the Board finds that such records are irrelevant.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claims.

Since the July 2003 rating decision, additional evidence consisting of post-service treatment records, and lay statements form the Veteran and his spouse, to include those offered at the August 2012 and February 2016 hearings, has been associated with the record.  In this regard, such evidence includes VA Rheumatology Clinic records dating from 2010, which show a diagnosis of rheumatoid arthritis involving the bilateral upper and lower joints.  The evidence also includes the Veteran's February 2016 testimony that he complained of diffuse joint pain during service; and that his VA treatment providers have told him that his rheumatoid arthritis is related to his service.  Board Hearing Transcript, pp. 13-14.  

This evidence is new since it was not of record at the time of the July 2003 denial and, assuming its credibility, it is material as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claims in that it indicates that the Veteran has a diagnosed upper and lower bilateral joint condition (which includes the ankles), and that this diagnosed disorder (rheumatoid arthritis) is related to service.  New and material evidence having been presented, the claims for service connection for rheumatoid arthritis (claimed as bilateral upper and lower joints), and for a bilateral ankle disorder are reopened.  

Having reopened the issues of service connection for rheumatoid arthritis ((claimed as bilateral upper and lower joints) and a bilateral ankle disorder, the Board has jurisdiction to review these matters, de novo, based on the whole record.  For the reasons set out in the Remand portion of this decision the Board finds that additional development is needed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for rheumatoid arthritis, previously claimed as upper and lower bilateral joint condition, is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disorder is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the claims for service connection for rheumatoid arthritis and a bilateral ankle disorder, the Veteran avers that he suffered from multiple joint pain and incurred multiple ankle sprains during service, to include those related to the 165 airplane jumps and countless ruck marches that he completed during his 24 year military career.  Board Hearing Transcript, pp. 10-15.  During his 2016 Board hearing he testified that he continues to suffer from severe pain in all his joints.  Transcript, p. 6.  See also VA Rheumatology Clinic records dating from May 2010.  He added that he is unaware of any current disorder of the ankles other than rheumatoid arthritis.  Transcript, p. 17.  

On VA examination in November 2011, the examiner opined that rheumatoid arthritis (RA) involving bilateral wrists, ankles, and elbows is at least as likely as not related to joint complaints shown while in-service; however, he then undermined his opinion by stating "it is likely that claimant was not worked up hence remained undiagnosed for RA while in service. Unable to show correlation to while in service without resorting to speculation, since medical records show no diagnosis of RA while in-service."  Conversely, according to an October 2013 VA examiner (a nurse practitioner), the Veteran's rheumatoid arthritis "is less likely as not (less than 50 percent or greater probability) incurred in or caused by his military service" because 

"[]he had xrays that did not show RA. [H]e had no s/s of RA in the service records. [H]e was dx with RA after discharge. Ruck marching does not cause RA as it is a[n] autoimmune disease and not caused by overuse."  [sic].  

Unfortunately, this opinion is based on an inaccurate factual premise.  While it is true that the Veteran was not diagnosed with rheumatoid arthritis until after service, service treatment records do in fact contain multiple entries of "chronic bilateral upper and lower joint pain."  See service treatment records dated in May 2001, October 2002, and April 2003.  Moreover, during his 2016 Board hearing the Veteran testified that his VA treatment providers have told him that his rheumatoid arthritis is related to his service but were fearful of saying so on the record.  Board Hearing Transcript, p. 13.  In order to ascertain whether there is a relationship between the Veteran's chronic bilateral upper and lower joint pain during service and his currently diagnosed rheumatoid arthritis he should be accorded a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").    

As for the Veteran's appeal for higher ratings for his service-connected bilateral knee disabilities, the Veteran avers that these disorders have worsened since his last VA examination.  During his 2016 Board Hearing he complained of swelling and decreased range of motion in both knees (Transcript, pp. 22-23), and said that his left knee "gives out" at times (Transcript, p. 7).  He added that he has been prescribed braces for both knees, which he wears faithfully.  Transcript, p. 20.  As there is an indication that the Veteran's service-connected bilateral knee disabilities may have worsened since his last knee examination in November 2011, a new examination addressing the nature and severity of such disabilities is necessary.  38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With regard to the Veteran's back disability, the Board observes that, while this case was in appellate status pending Board adjudication, the AOJ afforded the Veteran a VA examination referable to such disability in June 2016.  However, such examination report has not yet been considered by the AOJ in connection with the Veteran's increased rating claim.  Furthermore, upon a review of such report, the Board notes that the examiner provided conflicting findings regarding the presence of radiculopathy.  In this regard, when addressing such matter, he indicated that the Veteran had mild constant pain, moderate intermittent pain, and moderate paresthesias and/or dysesthesias of both lower extremities.  However, he indicated that the sciatic nerve was only affected on the left side.  Further complicating the matter, the examiner then determined that the Veteran's radiculopathy resulted in mild impairment bilaterally.  Therefore, on remand, the examiner should be requested to clarify the presence of radiculopathy in the right lower extremity.  

Additionally, while on remand, the record should be updated to include VA treatment records dated after January 13, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 791 (2016).  There is also an indication of extant post-military civilian medical records in Germany.  See VA treatment records dated in December 2006.  On remand an attempt should be made to obtain those records.  The AOJ should also provide the Veteran an opportunity to identify any outstanding private treatment records referable to his rheumatoid arthritis, lumbar spine, knees, and ankles; and, thereafter, all such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his rheumatoid arthritis, lumbar spine, knees, and ankles.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated after January 13, 2016, and private medical records compiled during the Veteran's post-service civilian employment in Germany with the Department of Defense.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an examination by a rheumatologist regarding his claim for service connection for rheumatoid arthritis.  The record, to include a copy of this remand, must be reviewed by the examiner.  All indicated tests should be conducted, and all findings reported in detail.  

The examiner should confirm the presence of rheumatoid arthritis and identify all joints affected.  

The examiner should also indicate whether the Veteran has a bilateral ankle disorder that is separate and distinct from his rheumatoid arthritis.  

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's rheumatoid arthritis, as well as any other diagnosed bilateral ankle disorder, had its onset during, or is otherwise related to, his military service, to include joint pain and incurred multiple ankle sprains during service, to include those related to the 165 airplane jumps and countless ruck marches that he completed during his 24 year military career.

A rationale for this opinion must be provided.  In formulating the requested opinion, the examiner is requested to discuss the significance of the 165 parachute jumps and countless rucksack marches that the Veteran completed during his 24 year military career; and the chronic bilateral upper and lower joint pain documented in service treatment records.  See service treatment records dated in May 2001; October 2002; and April 2003.

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination so as to assess the current nature and severity of his bilateral knee disabilities.  The record, to include a copy of this remand, should be reviewed by the examiner.  

All indicated tests (including x-ray and range of motion testing) should be conducted, and all findings reported in detail.  The examiner must also discuss the Veteran's medical history, symptoms, and current complaints with the Veteran, and document the Veteran's disclosures in the examination report. The examiner is then specifically requested to advise as follows: 

A.  report bilateral knee range of motion findings for both flexion and extension.

B.  state whether there is any objective evidence of pain on range of motion of the left knee and the right knee; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

C.  state whether there is any incoordination, weakened movement and excess fatigability on use of the left knee, and of the right knee; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

D.  state whether there would be additional limits on functional ability on repeated use or during flare-ups of the left knee and the right knee (if the Veteran describes flare-ups); and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible;  

E.  state whether there is lateral instability or recurrent subluxation of the right knee or left knee; and, if so, whether the instability is best characterized as slight, moderate, or severe;

F.  describe the nature and severity of any meniscal symptomatology found to be present; and

G.  discuss the impact of the Veteran's service-connected bilateral knee disabilities on his activities of daily living and occupational functioning.   

A rationale for all opinions offered should be provided.

4.  Return the claims file to the VA examiner who conducted the Veteran's June 2016 spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is requested to reconcile his findings regarding whether the Veteran's back disability results in radiculopathy affecting the right lower extremity.  In this regard, when addressing such matter at the June 2016 examination, he indicated that the Veteran had mild constant pain, moderate intermittent pain, and moderate paresthesias and/or dysesthesias of both lower extremities.  However, he indicated that the sciatic nerve was only affected on the left side.  Further complicating the matter, the examiner then determined that the Veteran's radiculopathy resulted in mild impairment bilaterally.  

A rationale for all opinions offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the October 2013 statement of the case.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


